856 F.2d 188Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Petitioner-Appellant,v.Thomas R. ISRAEL, Warden, Respondent-Appellee.
No. 87-7415.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Aug. 18, 1988.

Jack Ray Vigue, appellant pro se.
Thomas Drummond Bagwell, Office of the Attorney General of Virginia, for appellee.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jack Vigue, a Virginia inmate, appeals the district court's order denying habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Vigue v. Israel, C/A No. 87-478-AM (E.D.Va. November 27, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


2
AFFIRMED.